Citation Nr: 0014054	
Decision Date: 05/26/00    Archive Date: 06/05/00

DOCKET NO.  99-01 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial rating greater than 0 percent 
for residuals of a left intercostal muscle strain/tear and 
costochondritis.  

2.  Entitlement to an initial rating greater than 0 percent 
for chronic pain disorder with both psychological factors and 
a general medical condition.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and her mother

ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from August 1990 to January 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (MROC) in Wichita, Kansas.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  The manifestations of a left intercostal muscle 
strain/tear and costochondritis include subjective complaints 
of pain in the left chest and sternum that prevents her from 
engaging in or worsened with certain activities and breathing 
problems when not wearing the belt.  Objectively, there is 
evidence of pain primarily to palpation along the lower 
sternum and left chest area, as well as some evidence of pain 
with motion of the left arm and neck and with a twisting 
motion of the body.  There is no other physical or X-ray 
evidence of any injury or abnormality.  The manifestations 
have remained essentially unchanged throughout the course of 
the veteran's claim.   

3.  The veteran denies, and medical evidence is negative for, 
any indication of social or occupational impairment due to 
psychiatric symptoms.  There is no evidence of change in 
psychiatric status throughout the course of the veteran's 
claim.  
  
CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 10 percent 
disability rating for residuals of a left intercostal muscle 
strain/tear and costochondritis have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.20, 
4.21, 4.56, 4.73, Diagnostic Code 5321 (1999); 38 C.F.R. 
§§ 4.50, 4.56, 4.73, Diagnostic Code 5321 (1996).      

2.  The criteria for an initial rating greater than 0 percent 
for chronic pain disorder with both psychological factors and 
a general medical condition have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.20, 
4.21, 4.130, Diagnostic Code 9422 (1999); 38 C.F.R. § 4.132, 
Diagnostic Code 9505 (1996).     


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  Accordingly, 
the Board finds that the veteran's claim for increased 
ratings is well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.102 (1999).  The Board is also satisfied that 
all relevant facts have been properly and sufficiently 
developed to address the issue at hand.

Factual Background

The veteran's service medical records showed that she 
initially presented with complaints of chest pain in 
September 1990.  Chest X-rays showed no abnormality.  The 
initial diagnosis was costal chondritis and intercostal 
muscle strain.  The veteran continued to complain of chest 
pain.  Cardiology evaluations were normal.  She was 
hospitalized for evaluation purposes in December 1990.  The 
veteran showed no improvement while hospitalized.  Despite 
the physician's general impression that the pain was 
subsiding, she remained disabled and unable to participate in 
even the slightest form of physical training.  The diagnoses 
were DaCosta's syndrome, neurocirculatory asthenia, soldier's 
heart, and costochondritis.  The veteran waived entitlement 
to a physical examination at separation.    

The veteran submitted her original compensation claim in 
February 1991.  In connection with that claim, she underwent 
a VA orthopedic examination in April 1991.  She reported 
having intermittent sharp pain in the midsternal area, 
particularly on the left, that radiated down below the left 
breast.  Lifting or turning caused pain.  She wore a rib 
belt, which provided some pain relief.  She denied any 
shortness of breath.  On examination, the veteran complained 
of tenderness to palpation along the entire left side of the 
sternum at the costal chondral junctions and extending below 
the left breast and along the left anterior rib cage.  In 
addition, she had some discomfort along the left sternal 
border with a twisting motion, most noticeably when twisting 
to the right.  X-rays of the chest were negative.  The 
diagnosis was chest pain, musculoskeletal in origin. 

In May 1991, the veteran was afforded a VA psychiatric 
examination.  She explained that, since her separation from 
service, she had substantially decreased chest pain.  It 
worsened when she exerted herself or over the course of the 
day.  She experienced mild insomnia and decreased energy in 
the mid to late afternoon.  The veteran related that her 
father was physically and verbally abusive.  Also, an older 
brother physically and sexually abused her from when she was 
five to age 11.  She had nightmares for several years 
following the abuse but denied any current nightmares.  She 
did not recall having problems with anxiety attacks or 
nervousness.  On examination, the veteran's mood was mildly 
depressed.  Affect was appropriate to mood.  Otherwise, the 
examination was negative.  The examiner indicated that the 
veteran probably suffered from psychological factors 
affecting physical condition, or neurocirculatory asthenia.  
He stated that the veteran reported that her condition was 
progressively improving.  The examiner assigned a Global 
Assessment of Functioning (GAF) score of 65. 

Also in May 1991, the veteran underwent a VA social and 
industrial survey.  It was noted that she was nicely groomed 
and dressed, organized and oriented, and seemed personable 
and reliable.  The veteran described the in-service injury 
and associated symptoms.  She continued to have pain that 
worsened during the day or with lifting and interfered with 
her ability to sleep.  She had trouble breathing if it was 
cold or windy.  In addition, the veteran continued to use the 
rib brace.  

In November 1991, the veteran and her mother testified at a 
personal hearing.  The veteran related that, since leaving 
service, she continued to have a lot of pain.  She was not 
taking any pain medication because she did not want to become 
addicted to any drug.  Increased activity caused pain, as did 
turning the wrong way caused pain, particularly while she was 
asleep.  She explained that the pain was mostly on the left 
side.  The veteran's mother testified that the veteran had 
pain and had to wear a brace most of the time.  The pain was 
in the center of the chest and the rib cage.  The veteran had 
trouble sleeping.  Activities that aggravated the pain 
including standing for a long period of time and lifting.       

In March 1992, the veteran was afforded a VA orthopedic 
examination.  She complained of chest pain in the sternal 
area and under the left breast.  The pain was present most of 
the time and increased if she moved the wrong way.  She could 
not lift, but she was able to do light house cleaning.  She 
had worn a rib brace night and day since the injury.  
Objectively, the chest appeared normal, without atrophy or 
neurogenic changes in the chest or arms.  Strength was 
decreased, though the examiner questioned this finding, which 
was based on voluntary effort.  The veteran complained of 
pain in the chest with full hand grasp on the left, resisted 
extension of the elbow, all resisted motions of the shoulder 
except extension, full flexion of the neck, and to palpation 
of the lateral margin of the sternum and over the tenth rib 
in the mid-clavicular line.  She also complained of pain on 
deep breathing and on compression of the chest.  X-rays of 
the chest appeared normal.  The diagnosis was subjective 
complaint of chest and rib pain.  

In a July 1992 statement, the veteran explained that she had 
dealt with her childhood traumas years ago when she 
participated in counseling.  She asserted that she did not 
now have any problems with her past.  With her statement, the 
veteran submitted a letter from Doris J. Moots, LSCSW.  Ms. 
Moots indicated that she had known the veteran since 1983, 
when she provided counseling for the veteran's family.  The 
counseling lasted more than three years.  During that time, 
she did not regard the veteran as depressed.  In addition, 
Ms. Moots stated that she interviewed the veteran for an hour 
in July 1992 and did not identify any sign of depression or 
other abnormal mental condition.   

In April 1996, the veteran was afforded another VA orthopedic 
examination.  She complained of pain between the left breast 
and the sternum.  On a scale of 0 to 5, she indicated that 
the pain was a constant 2, if she wore her rib brace, and 4 
or 5 without the brace.  In addition, without the brace, she 
experienced a squeezing sensation in the diaphragm that 
caused breathing problems.  She would not lift anything 
weighing more than 15 pounds.  She was eight and one-half 
months pregnant.  She was wearing an elastic binder below the 
breasts and over the abdomen.  She complained of discomfort 
to very gentle pressure over the left lower costosternal rib 
junction, between the seventh and eighth ribs just below the 
left breast, between the sternum and the left breast, and 
between the sternum and the seventh and eighth rib junction.  
Otherwise, the examination was normal.  The diagnosis was 
musculoskeletal sternal chest discomfort, probably chronic 
costochondritis.     

During an April 1996 VA psychiatric examination, the veteran 
related that she was not employed and had not pursued 
employment since her separation from service.  She described 
the in-service injury and related current complaints of chest 
pain.  The veteran related a family history as previously 
reported.  She denied any history of pain attacks or anxiety 
or any psychiatric problems at all.  She denied any 
hallucinations, depression, suicidal ideation, or sleeping 
problems.  At home, the veteran did light housework, took 
care of her child, watched television, napped, and read.  She 
lived with her boyfriend and had an active social life.  The 
examiner commented that the veteran was alert, oriented, and 
cooperative.  Mental status examination was wholly normal.  
The diagnosis was chronic pain disorder with both 
psychological factors and a general medical condition.  The 
examiner assigned a GAF score of 90.  He commented that the 
veteran did not offer any symptoms other than chest pain.  He 
recommended that she undergo psychological testing.      

The veteran underwent the recommended psychological tests in 
July 1996.  The results of the Minnesota Multiphasic 
Personality Inventory-2 (MMPI-2) yielded an invalid profile.  
The examiner explained that an individual with such test 
responses lacked insight into herself and her emotional 
problems, and in taking the test, attempted to create a very 
favorable picture of someone with no emotional problems.  
Such an individual are typically seen as quite 
unsophisticated and rather defensive, unwilling to admit to 
emotional difficulties.  The results of the Million Clinical 
Multiaxial Inventory-2 (MCMI-2) were also psychometrically 
invalid.  Finally, the examiner related that the results of 
the Beck Depression Inventory were also invalid.  He 
indicated that the results, if accurate, would show an 
individual who completely lacks any symptoms of depression.    

The report of the August 1996 VA orthopedic examination 
indicated that the veteran continued to complain of 
costosternal pain.  There was no complaint or evidence of 
joint pathology.  

In the June 1997 VA psychiatric examination report, the 
examiner from April 1996 reviewed the results from the 
veteran's psychological testing.  He indicated that the 
results were consistent with his evaluation at that time.  
The examiner explained that the veteran used massive denial 
as a defense and mostly focused on her pain.  The veteran 
continued to have left upper chest pain that increased with 
household chores and caring for her children.  The diagnosis 
was unchanged from the April 1996 VA examination.  The 
examiner assigned a GAF score of 65.  He commented that the 
veteran's pain disorder was consistent with her psychological 
defense mechanism of massive denial.  Her psychological 
conflicts focused on chest pain.  

The veteran presented for another VA orthopedic examination 
for evaluation of chest pain in June 1997.  Her symptoms were 
essentially unchanged.  She denied any associated shortness 
of breath or pleuritic component to the pain.  On 
examination, the veteran had left parasternal pain along the 
fifth, sixth, and seventh rib at insertion into the sternum.  
There was also pain to palpation along the seventh to eighth 
rib interspace from insertion to the sternum to approximately 
the anterior axillary line.  A review of X-rays of the chest 
and sternum showed no abnormalities.  The diagnosis was 
musculoskeletal chest wall pain.  

In her January 1999 substantive appeal, the veteran indicated 
that she could not work because of her disability.  She could 
not play certain sports anymore, could not play with her 
children, had dropped many coffee cups, and had difficulty 
writing or typing due to chest wall pain.  The veteran took 
only over-the-counter medication for pain.  She had worn a 
rib belt since the accident.  After 20 to 45 minutes of not 
wearing the belt, she had problems breathing and the pain 
became intolerable.  She was able to lift maybe 20 pounds, 
but only once in a while and with a lot of pain.  

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If a veteran 
has an unlisted disability, it will be rated under a disease 
or injury closely related by functions affected, 
symptomatology, and anatomical location.  38 C.F.R. § 4.20; 
see 38 C.F.R. § 4.27 (providing specific means of listing 
diagnostic code for unlisted disease or injury).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  The Board observes that, in a claim of disagreement 
with the initial rating assigned following a grant of service 
connection, as is the situation in this case, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (on a 
claim for an original or an increased rating, it is presumed 
that the veteran seeks the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy when less than the maximum available benefit is 
awarded).  
  
Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

Residuals of a Left Intercostal Muscle Strain/Tear 
and Costochondritis

The VAMROC has evaluated the veteran's left intercostal 
muscle disability as noncompensable by analogy to Diagnostic 
Code (Code) 5321, injury to Muscle Group XXI.  38 C.F.R. § 
4.73.  

The Board observes that the veteran's disability is not 
particularly amenable to evaluation under Code 5321 as there 
is no evidence of muscle injury as generally contemplated by 
the specified evaluative criteria for muscle injuries.  
However, a review of the rating schedule fails to disclose a 
diagnostic code that is more apt.  Specifically, there is no 
evidence of disability analogous to removal of a rib 
(38 C.F.R. § 4.71a, Code 5297), no evidence of widespread 
musculoskeletal pain and tenderness to warrant a rating by 
analogy to fibromyalgia (38 C.F.R. § 4.71a, Code 5025), no 
evidence of pulmonary disability to warrant a rating under 
any of the respiratory disorders (38 C.F.R. § 4.97), and no 
diagnosis or evidence of neurological etiology to the 
veteran's pain (38 C.F.R. § 4.124a).  Accordingly, the Board 
will retain the diagnostic code chosen by the VAMROC and 
evaluate the veteran's disability under Code 5321.  See Butts 
v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the 
Board's choice of diagnostic code should be upheld so long as 
it is supported by explanation and evidence). 

During the pendency of the veteran's appeal, VA promulgated 
new regulations concerning the evaluation of disability from 
muscle injuries effective July 3, 1997.  See 62 Fed. Reg. 
30,235 (1997) (codified at 38 C.F.R. pt. 4).  Generally, 
where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the veteran will apply.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  However, when amended regulations 
expressly state an effective date and do not include any 
provision for retroactive applicability, application of the 
revised regulations prior to the stated effective date is 
precluded, notwithstanding Karnas.  Rhodan v. West, 12 Vet. 
App. 55, 57 (1998).

Careful comparison of the previous and amended version of the 
of the muscle injury regulations reveals no substantive 
changes so that neither version is more favorable to the 
veteran.  In any event, in the December 1998 statement of the 
case, the RO considered both versions of the pertinent 
regulations.  Accordingly, the Board may similarly consider 
each version of the regulations without determining whether 
the veteran will be prejudiced thereby.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).      

Muscle Group XXI, the thoracic muscle group, functions in 
respiration.  Under Code 5321, when there is slight 
disability, a 0 percent rating is assigned.  A 10 percent 
rating is awarded for moderate disability.  A 20 percent 
rating is in order for moderately severe or severe 
disability.  

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. 
§ 4.56(c) (1999); 38 C.F.R. § 4.50 (1996).    

Evaluation of muscle injuries as slight, moderate, moderately 
severe, or severe, is based on the type of injury, the 
history and complaints of the injury, and objective findings.  
38 C.F.R. § 4.56(d) (1999); 38 C.F.R. § 4.56 (1996).  

A slight muscle disability typically involves a simple muscle 
wound without debridement or infection.  Service medical 
records should reflect incurrence of a superficial wound with 
brief treatment and return to duty, healing with good 
functional results, without complaints of the cardinal signs 
or symptoms of muscle disability.  Objective findings should 
include minimal scarring, no evidence of fascial defect, 
atrophy, or impaired tonus, and no impairment of function or 
metallic fragments retained in muscle tissue. Id.  

A moderate muscle disability would result from a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  There should be service 
department records or other evidence of in-service treatment 
for the wound, reflecting consistent complaints of one or 
more of the cardinal signs and symptoms of muscle disability, 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles.  Objectively, a moderate muscle disability would 
reveal small or linear entrance and (if present) exit scars, 
indicating short track of missile through muscle tissue, some 
loss of deep fascia or muscle substance or impairment of 
muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side. Id.   

Moderately severe muscle disability results from a through 
and through or deep penetrating wound by small high velocity 
missile or large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, and 
intermuscular scarring.  Service or other records should show 
hospitalization for a prolonged period for treatment of 
wound, reflect consistent complaints of cardinal signs and 
symptoms of muscle disability, and, if present, reveal 
evidence of inability to keep up with work requirements.  
Objective examination should reveal entrance and (if present) 
exit scars indicating track of missile through one or more 
muscle groups.  In addition, there are indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment. Id.  

Finally, severe muscle disability occurs when there was a 
through and through or deep penetrating wound due to high-
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring.  Records 
should show hospitalization for a prolonged period for 
treatment of wound, consistent complaints of cardinal signs 
and symptoms of muscle disability worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.  Objective 
evidence of severe muscle disability includes ragged, 
depressed, and adherent scars indicating wide damage to 
muscle groups in missile track.  Palpation shows loss of deep 
fascia or muscle substance, or soft flabby muscles in wound 
area.  Muscles swell and harden abnormally in contraction.  
Tests of strength, endurance, or coordinated movements 
compared with the corresponding muscles of the uninjured side 
indicate severe impairment of function.  Additional signs of 
severe muscle disability, when present, include: X-ray 
evidence of minute multiple scattered foreign bodies 
indicating intermuscular trauma and explosive effect of the 
missile; adhesion of scar to one of the long bones, scapula, 
pelvic bones, sacrum or vertebrae, with epithelial sealing 
over the bone rather than true skin covering in an area where 
bone is normally protected by muscle; diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests; visible or measurable atrophy; 
adaptive contraction of an opposing group of muscles; atrophy 
of muscle groups not in the track of the missile; and 
induration or atrophy of an entire muscle following simple 
piercing by a projectile. Id.  

In this case, the veteran subjectively complains of pain in 
the left chest and sternum that prevents her from engaging in 
certain activities.  The pain generally worsens throughout 
the day or with specific activities or movements, such as 
lifting, standing for a long period of time, or not wearing 
the rib belt.  She also complains of problems breathing when 
not wearing the belt.  Objectively, there is evidence of pain 
primarily to palpation along the lower sternum and left chest 
area.  There is some evidence of pain with motion of the left 
arm and neck and with a twisting motion of the body.  There 
is no other physical or X-ray evidence of any injury or 
abnormality.  Despite the decided lack of objective evidence, 
the Board finds that the veteran's pain as demonstrated 
during VA examinations is sufficient to warrant at least the 
minimum compensable evaluation of 10 percent, or moderate 
disability, under Code 5321.  38 C.F.R. § 4.7.  However, 
without evidence of disability other than pain, the Board 
cannot conclude that the veteran's disability warrants 
compensation as severe disability under Code 5321. Id.   

Finally, the Board finds no reason for referral to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1).  
That is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 287 (2000); 
VAOPGCPREC 36-97.  The Board acknowledges the veteran's 
assertion that she is unemployable due to her chest pain.  
However, there is no medical evidence of record that supports 
her assertion.      

In summary, the Board finds that the evidence supports 
entitlement to a 10 percent disability rating for residuals 
of a left intercostal muscle strain/tear with 
costochondritis.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. 
§§ 3.102, 4.3, 4.7, 4.56, 4.73, Code 5321 (1999); 38 C.F.R. 
§§ 4.50, 4.56, 4.73, Code 5321 (1996).

Chronic Pain Disorder with Both Psychological Factors
and a General Medical Condition

The VAMROC has evaluated the veteran's disability as 
noncompensable under a psychiatric diagnostic code.  

During the pendency of the veteran's appeal, VA promulgated 
new regulations amending the rating criteria for mental 
disorders, effective November 7, 1996.  See 61 Fed. Reg. 
52,695 (1996) (codified at 38 C.F.R. pt. 4).  As discussed 
above, where a regulation changes after a claim has been 
filed but before appeal process has been concluded, the 
version more favorable to the veteran will apply.  Karnas, 1 
Vet. App. at 313.  However, in general, the amended 
regulations may not be applied before the stated effective 
date.  Rhodan, 12 Vet. App. at 57.  Therefore, prior to 
November 7, 1996, the Board may apply only the previous 
version of the rating criteria.  As of November 7, 1996, the 
Board must apply whichever version of the rating criteria is 
more favorable to the veteran.  

The Board notes that, in its December 1998 supplemental 
statement of the case, the RO applied both versions of the 
regulations in determining that no increase was warranted.  
Thus, the Board may also consider each version of the 
regulations without prejudice to the veteran.  Bernard, 4 
Vet. App. at 392-94.  

The appropriate diagnostic code under the previous version of 
the regulations is Code 9505, psychological factors affecting 
musculoskeletal condition.  Notes indicate that this 
disability is evaluated under the general rating formula for 
psychoneurotic disorders.  Under Code 9505, a 0 percent 
rating is assigned when there are neurotic symptoms which may 
somewhat adversely affect relationships with others but which 
do not cause impairment of working ability.  A 10 percent 
rating is awarded when disability is manifested by criteria 
less than for the 30 percent rating, with emotional tension 
or other evidence of anxiety productive of mild social and 
industrial impairment.  38 C.F.R. § 4.132, Code 9505 (in 
effect prior to November 7, 1996). 
  
Under the amended regulations, the appropriate diagnostic 
code is Code 9422, pain disorder.  A 0 percent rating is 
awarded when a mental condition has been formally diagnosed, 
but symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication.  A 10 percent rating is assigned when there is 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; when symptoms are controlled by continuous 
medication.  38 C.F.R. § 4.130, Code 9422 (1999).

Initially, the Board emphasizes that the veteran's complaints 
of pain are compensated under Code 5321, as addressed above.  
Therefore, considering pain in the evaluation of the chronic 
pain disorder is prohibited.  See 38 C.F.R. § 4.14 (rating 
the same disability under various diagnoses is to be 
avoided). 

As the VA examinations above show, the veteran denies any 
psychiatric symptoms whatsoever.  There is no medical 
evidence or opinion showing any social or occupational 
impairment due to psychiatric symptoms.  In fact, the 
counselor, Ms. Moots, indicated that she now saw no evidence 
of any abnormal mental condition.  The veteran reports no 
problems with relationships or social functioning.  She 
asserts that she is unemployable due only to pain.  In light 
of the above evidence, the Board cannot conclude that the 
overall disability picture more nearly approximates the 
criteria for a compensable evaluation under either version of 
the applicable regulations.  38 C.F.R. § 4.7.  Therefore, the 
Board finds that the preponderance of the evidence is against 
entitlement to a compensable disability rating for chronic 
pain disorder with both psychological factors and a general 
medical condition.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. 
§§ 3.102, 4.3, 4.7, 4.130, Code 9422 (1999); 38 C.F.R. § 
4.132, Code 9505 (1996). 


ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, entitlement to a 10 percent disability 
rating for residuals of a left intercostal muscle strain/tear 
and costochondritis is granted.  

Entitlement to a compensable disability rating for chronic 
pain disorder with both psychological factors and a general 
medical condition is denied.  


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 



